Title: To James Madison from John M. Forbes, 18 February 1806 (Abstract)
From: Forbes, John M.
To: Madison, James


                    § From John M. Forbes. 18 February 1806. “My last Respects were under 16th. July last, announcing the return to the Prussian Cabinet of the Passport obtained through it from the French Government for Mr, Novosiltzoff the Russian Pacificator. The War which was augured from this Circumstance has taken place, and the events of it have passed with such rapidity and so far exceeded all former example in magnitude & brilliancy of atchievement that, untill this hour it is difficult for ordinary minds to conceive the reality of them—had I not been prevented by a violent indisposition, I should have furnished Your Excellency with regular reports of these events as they occurred, although untill the termination of the Campaign, the official bulletins were considered as much exaggerated. From the Conclusion of peace with Austria and the retrograde movements of the other powers, it is generally believed that the Coalition is compleatly destroyed, and that the other Powers will also be forced to conclude a Continental Peace—from the military demonstrations of Prussia however, it seems very clear that, the Question of peace or War in the Spring, and of the part which that Government will take, depends on the result of the negotiations in which Count Haugwitz is now employed at Paris. Of the progress and Event of this negotiation You will have earlier & better information from our Minister at Paris than I can hope to give.
                    “I had the honor to communicate under 4th, Decr 1804. Copies of the Correspondence and other Papers concerning an Affair with one Thomas Clifton, which gave me a great deal of difficulty. I sent Clifton a Prisoner to Philadelphia,

by the Ship Belvedere Capt Michaels, but Capt Michaels having first suffered him to escape on his arrival, afterwards procured a Certificate from the Mayor of Philadelphia that the Papers I gave Capt. M. we⟨re⟩ not sufficient to authorize his detaining Clifton. I regret it extremely as I wished to have made an example of C. I ⟨wish?⟩ also to have had some instructions from Governmt as to the disposal of the proceeds of Salvage of the Cargo, on which I have laid an arrest in the hands of Messrs. Claussen & Co. of Tönningen the Consignees. I am now much importuned by the house in Liverpool for whom the Cargo was originaly destined, to consent to this money being paid over to their Agents—and as Clifton has escaped trial I know not how the circumstance of the Case can be brought under judicial decision, and think that the further detention of these funds is an injustice to the parties, which cannot produce any public good to our Country. Unless therefore I should shortly receive Your instructions to the contrary, I shall consent to the payment of these funds to the Agents of the original Consignees.
                    I now transmit herewith Copies of my Correspondence with the French Minister, with the Government of this City and with General Armstrong our Minister at Paris, respecting the violent Seizure and other injustifiable proceedings in the Case of the American Ship Nienstaeden. I have, as You will collec⟨t⟩ from the Correspondence, commenced a suit against the Town of Hamburg, which is now carried by Appeal to the High Court of the German Empire. We have little hope of Success in a Case in which the French Government is an opposite party. General Armstrong however has approved of my Conduct, bu⟨t⟩ owing to the absence of the French Cabinet from Paris, he has not yet been able to procure any answer to the representations he has made to the Minister of Foreign Affairs on the Subject. The Emperor and his Ministers have now returned to the Capital, and I hope our Minister will soon have some satisfactory explanations to give me on this Affair. I am so unwell as to be unable to write and have dictated this to a Clerk in my Office—I rely on Your indulgence to excuse this Circumstance. The hope of recovering my health and the desire of arranging some business may probably induce me to visit the United States in the course of the ensuing Summer or fall, if I should not receive instructions to the contrary from Your Excellency. Should I absent myself I shall take care to confide the Affairs of the Consulate to the direction of a competent Person.”
                